DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke (EP 2856893) in view of Sato (JPH07239735A) (claims are mapped to the English translation provided).
Claim 1. Zitzke discloses an electronic smoking device comprising a housing accommodating a battery 10 (electric power source) powering an electrically heatable atomizer comprising an electric heater 22 (load) and adapted to atomize a liquid supplied from a reservoir (inhalation component source) to provide an aerosol exiting from the atomizer. The heater 22 of the atomizer is controlled by means of control 

Sato discloses a battery voltage offset correcting circuit 3 which inputs an offset reference voltage V1 to an A-D converter 2 to calculate an offset error correction quantity ΔP1 on the basis of the output voltage P1. The voltage Vn from the battery 1 is sent to the A-D converter 2 to calculate a correct battery voltage Pkn corrected with the offset error correction quantity ΔP1 as to the current output voltage Pn, and, charging/discharging control over the battery 1 is performed on the basis of the battery voltage Pkn after the correction ([0007]-[0010]). The offset correcting circuit detects that a corrected battery voltage (maximum value) matches a full-charge voltage at which point the system performs a charge stop ([0001]-[0004]).
Sato teaches that the offset of the A-D converter 2 with the automatic correction, ensures that the correct battery voltage matches the low battery voltage or full-charge voltage so that it is possible to prevent overdischarge, overcharge, and deterioration of the battery 1 ([0031]). It would have been obvious to perform the battery voltage offset correction taught by Sato on the device of Zitzke in order to accurately obtain the low battery voltage or full-charge voltage and prevent overdischarge, overcharge, and deterioration of the battery as taught by Sato. 
Claim 4. Modified Zitzke discloses that the calibration comprises a battery voltage offset correction circuit 3 which corrects the offset error of the battery 1 (Sato [0001]-[0006]).
Claim 5. Modified Zitzke discloses that when battery voltage Pkn after the calculated offset correction matches the LOW battery voltage, it performs a LOW battery processing (such as the discharge stop of the battery 1). When battery voltage Pkn after the calculated offset correction matches the full-charge voltage, it performs a full-charge processing (such as charge stop of the battery 1) (Sato [0025]-[0031]).
Claim 6. Modified Zitzke discloses that for the first puff (puff 1), e.g. the first puff after the battery 10 has been freshly charged, an empirical value can be taken as the representative value of the battery voltage (full charge voltage), e.g. the nominal voltage (highest voltage) of a lithium ion battery minus an empirical correction constant (Zitzke [0043]). Since the representative value of the battery voltage is calculated by selecting the smallest battery voltage value measured (analog value) during a puff and adding a constant thereto to obtain the digital voltage value, larger analog values will be associated with larger digital voltage values (Zitzke [0035]-[0043]).
Claim 9. Modified Zitzke discloses that the offset correcting circuit detects that a corrected battery voltage (digital voltage value output) matches a full-charge voltage (threshold value) at which point the system performs a charge stop (Sato [0001]-[0004]). After the battery 10 has been freshly charged, an empirical value can be taken as the representative value of the battery voltage, e.g. the nominal voltage (highest voltage) of a lithium ion battery minus an empirical correction constant (Zitzke [0043]).
Claims 11 and 12. Modified Zitzke discloses that after the battery 10 has been freshly charged, an empirical value can be taken as the representative value of the battery voltage, e.g. the nominal voltage (highest voltage) of a lithium ion battery minus an empirical correction constant (Zitzke [0043]). Thus, the threshold value is less than 

Claim 17. Zitzke discloses a method of controlling an electronic smoking device comprising a housing accommodating a battery 10 (electric power source) powering an electrically heatable atomizer comprising an electric heater 22 (load) and adapted to atomize a liquid supplied from a reservoir (inhalation component source) to provide an aerosol exiting from the atomizer. The heater 22 of the atomizer is controlled by means of control electronics 14. The electronic smoking device also comprises a voltage sensor 34 measuring the actual battery voltage. The output of the voltage sensor 34 is supplied to the control electronics 14. The voltage sensor 34 comprises an analogue-to-digital converter (ADC) which outputs a numerical value representative for the actual battery voltage, which can be processed by a micro-processor which is part of the control electronics 14. The control electronics 14 receives, via the voltage sensor 34, multiple measured values of the battery voltage during a puff, and these values are stored. At the end of the puff (called "puff n"), a representative value of the battery voltage is derived from the stored measured values. To this end, the control electronics 14 selects the smallest battery voltage value measured during this puff and adds a constant thereto. The representative value of the battery voltage derived in this way during puff n is applied in the next puff (i.e. in puff n+1) as the value for the battery voltage. That means, this value is taken as the battery voltage during puff n+1 for the purposes of determining the pulse widths to keep the electric power delivered to the heater 22 during puff n+1 at the pre-determined constant level. During puff n+1, 
Zitzke does not explicitly disclose calibrating the correlation based on change in the digital voltage value or the analog voltage value obtained during charging of the electric power source. 
Sato discloses a battery voltage offset correcting circuit 3 which inputs an offset reference voltage V1 to an A-D converter 2 to calculate an offset error correction quantity ΔP1 on the basis of the output voltage P1. The voltage Vn from the battery 1 is sent to the A-D converter 2 to calculate a correct battery voltage Pkn corrected with the offset error correction quantity ΔP1 as to the current output voltage Pn, and, charging/discharging control over the battery 1 is performed on the basis of the battery voltage Pkn after the correction ([0007]-[0010]). The offset correcting circuit detects that a corrected battery voltage (maximum value) matches a full-charge voltage at which point the system performs a charge stop ([0001]-[0004]).

Claim 18. Modifed Zitzke discloses a memory (non-transitory computer-readable storage medium) which stores a look up table of required duty cycles, as a function of the actual battery voltage for achieving a constant heater power as determined by a simple calculation so that a microprocessor of the control electronics 14 can select the duty cycle in response to a representative value of the battery voltage (Zitzke [0039]; [0045]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zitzke (EP 2856893) in view of Sato (JPH07239735A) and further in view of Mustafa (CN101228697) (claims are mapped to the English translation provided).
Claim 3. Zitzke in view of Sato discloses the device of claim 1 but does not explicitly disclose that the correlation is calibrated so that correspondence between the analog and digital voltage values are subjected to gain adjustment. 
Mustafa discloses an error correction circuit for use with an analog to digital converter comprising: a correction capacitance device and a switching device coupled to the correction capacitance device. The switching device is coupled to ground and a 
Mustafa teaches that the disclosed gain adjustment provides effective gain error correction without high power consumption ([0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the control electronics 14 of Zitzke to perform the gain adjustment taught by Mustafa in order to provide effective gain error correction without high power consumption as taught by Mustafa.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke (EP 2856893) in view of Sato (JPH07239735A) and further in view of Shiraishi et al. (US 20130300425).
Claims 14 and 16. Zitzke in view of Sato discloses the device of claim 1 but does not explicitly disclose that the circuitry is configured to estimate or detect at least one of deterioration and failure in the electric power source, based on a digital voltage value output by the voltage sensor by using the calibrated correlation.
Shiraishi et al. discloses an electric storage device management system described herein includes a voltage sensor, a memory, and a controller. The voltage sensor is configured to detect a voltage across an electric storage device having a correlation between an open circuit voltage (OCV) relative to a state of charge (SOC). An ADC 32 converts the analog detection signals SG1 and SG2 sent from the current sensor 33 and the voltage sensor to digital signals. The ADC 32 writes digital data 
The electric storage device management system disclosed by Shiraishi et al. enables a user to be notified of a level of deterioration of a device battery ([0002]-[0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the control electronics 14 of Zitzke to calculate a degree of deterioration of the battery and to include a liquid crystal display (user interface) which displays a degree of deterioration of the battery on the device of Zitzke in order to warn the user when the battery is deteriorating and needs to be replaced.

Allowable Subject Matter
Claims 7, 8, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance:  Zitzke in view of Sato and Shiraishi et al. discloses the device of claim 14. Zitzke discloses the electronic smoking device 1 having a charging port 32 which permits re-charging of the battery 10, e.g. via a USB port, but does not disclose an external charger which is separate from the inhalation device. The references also do not disclose that the control electronics 14 are configured to block or reduce charging current to the electric power 

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive. Applicant argues that Sato fails to teach that the voltage correcting circuit is associated with a full-charge voltage value of the battery, or calibrating the correlation so that a maximal value of the digital voltage value, or the digital voltage value greater than a threshold value, obtained during charging of the electric power source, corresponds to a full-charge voltage value of the electric power source. Examiner disagrees, as Sato teaches a corrected battery voltage (maximum value) matches a full-charge voltage at which point the system performs a charge stop ([0001]-[0004]; [0007]-[0010]).
Applicant also argues that Sato teaches that charging stops when the corrected voltage value matches a full-charge voltage, which differs from the claimed invention which allows for the correlation to be calibrated for each charging operation. Examiner notes that performing the calibration for successive charging operations is not a limitation recited in the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747